Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 2/2/2022, and is a Final Office Action. Claims 1-2, 5-9, 13-15, 17-18, 20 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-9, 13-15, 17-18, 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Under Step 1 of the analysis, Claim 1 is directed to one of the four statutory categories of invention – i.e.   Claim 1 is directed towards a method. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: verifying that an individual is a defender selected from an active or veteran military 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of an electronic database/storing data in a database, an electronic network, data gathering (receiving a geolocation of the individual/receiving a set distance from the individual’s location). The database represents a generic computing element (Applicant describes the data storage system in the Spec. as “data processing system…stored in storage device”), and storing data in a database represents insignificant extra-solution activity. The electronic network represents a generic computing element (the network is described in the Spec. as “an electronic network”).  Data gathering represents insignificant extra-solution activity, see MPEP 2106.05(g). The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.

Independent claim 14 is directed to a computer readable medium, thus meeting the Step 1 eligibility criteria. Claim 14 comprises similar limitations to those of Claim 1, and it does recite the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible.
 Remaining dependent claims 2, 5-9, 13, 15, 17-18, 20 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of Claims 1-2, 5-9, 13-15, 17-18, 20.


Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				Step 2A Prong One, Claim 1: Applicant respectfully disagrees that all the listed limitations are abstract concepts of a commercial interaction, mental concept, and managing personal behavior/relationships. The limitation including “generating a virtual identification page” is not an abstract concept of commercial interaction because the generation of the virtual identification page confirms that the individual is who they claim to be. The claim does not require the virtual identification page to be used for a commercial interaction.
	In response, Examiner notes that the limitation of “generating a virtual identification page upon confirming…the active time counter and the geolocation confirm the status and identity of the individual by constantly updating the virtual identification page” does recite the abstract idea of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. As is further described in the Applicant’s Spec., the virtual identification page is generated to allow businesses to provide “discounts or service to defenders…often do not have a way of directing defenders to their location and/or ensure that only verified defenders are receiving the discounts. Accordingly, there is a need for a way to verify the identity of an individual such that only verified individuals receive a benefit associated with an establishment, such as a discount.” 
	Step 2A, Prong Two: the limitation including “generating a virtual identification page” is an additional element in the claim beyond the judicial exception.
				The judicial exception is integrated into a practical application: at least the limitation of “generating a virtual identification page” is an additional element beyond the judicial exception.
	Examiner notes that the claimed limitation of “generating a virtual identification page… “ recites an abstract idea, as noted in the previous Office Action as well as in the instant Office Action above; it does not represent an additional element of the claimed invention. The judicial exception is not integrated into a practical application; there are no additional elements that reflect an improvement in the functioning of the computing device itself, or to another technology/technical field. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

				Claimed invention is similar to USPTO Example 46 Claim 3, and thus is drawn to patent eligible subject matter		
				Claim 1 of the instant claimed invention: the step involving the generation of a virtual identification page encompasses multiple embodiments – the generation of a virtual identification page or display of an error. This adds a meaningful limitation in that it employs the information provided by the judicial exception to generate a constantly updating virtual identification page, thus ensuring that only approved individuals receive the benefit and that the individual presenting the virtual identification page is same as the approved individual.
				Office did not independently evaluate the remaining claims to determine whether the additional elements integrate the judicial exception into a practical application.

Example 46, Claim 3, have different fact patterns and therefore the two are not analogous. Furthermore, in Example 46, Claim 3, it was deemed that the claimed invention does recite an abstract concept – i.e. mental concept. The claimed limitations of three embodiments: a first embodiment in which the step routes animals exhibiting aberrant behavioral patterns into a holding pen; a second embodiment in which the step permits animals that are exhibiting normal behavior to freely pass through the gate; and a third embodiment in which the step requires that both actions take place, do not merely link the judicial exception to a technical field, but instead they add a meaningful limitation in that they employ the information provided by the judicial exception (the mental analysis) to operate the gate control mechanism and route the animals, thus avoiding the need for the farmer to visually evaluate the behavior of each animal in the herd on a conditional basis. Under any of the three embodiments, the claimed step goes beyond merely automating the abstract ideas and actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way. Therefore the claim is eligible under Step 2A. Contrary to Example 46, Claim 3, the instant claimed invention do not add any meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment – i.e. as defined by the MPEP, “The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole. The considerations described in MPEP § 2106.05(a)-(d) are meaningful limitations when they amount to significantly more than the judicial exception. This broad label signals that there can be other considerations besides those described in MPEP § 2106.05(a)-(d) that when added to a judicial exception amount to meaningful limitations that can transform a claim into patent-eligible subject matter.” The instant claimed invention does not include any additional limitations that represent significantly more than the judicial exception, as noted in the previous Office Action as well as the instant Office Action above.	Examiner notes that the 
				
				Step 2B: storing data does not represent insignificant extra-solution activity. Claim 1 includes more than storing static data.
				Claim 1 includes the creation of new data in “updating the stored status of the individual based on any changes in the proof of being a defender”. The creation of new data is a key element of the invention. This combination of data cannot otherwise be found together, as this process is significantly more than a standard identification of anything that can be done manually.
Claim 1 recites additional elements that amount to significantly more than the judicial exception 
				Office did not independently evaluate the remaining claims to determine whether the additional claims amount to significantly more than the judicial exception.
	Examiner notes that Claim 1 specific claimed limitation “storing the status of the individual in an electronic database” represents insignificant extra-solution activity; storing data in a database represents, as known to one of ordinary skill in the art at the effective filing date, a well-known and conventional means of storing electronic data. The claimed limitation of “updating the stored status of an individual based on any changes in the proof of being a defender” recites the abstract idea of a commercial interaction, as noted in the previous Office Action and the Office Action above. Examiner notes all of the remaining claims have, in the previous as well as the Office Action 

				The 35 USC 112 rejection has been overcome and should be withdrawn
	Examiner agrees; the rejection has been overcome and has been withdrawn.
			


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
2/8/2022